.




                               April 6, 1959

    Dr. J. W. Edgar                 Opinion No. WW-590
    Commlssloner of Education
    Texas Educat,tonAgency          Re:   Whether the procedure
    Austin, Texas                         followed by the Texas
                                          Education Agency In
                                          admlnlstratlon of local
                                          fund assignments is in
                                          compliance with the re-
                                          quirements of Section 5
                                          of Art1cl.e2922-16,
    Dear Dr. Edgar:                       Vernon's Civil Statutes.
             We quote from yoursrequest    for   an   opinion as fol-
    lows :
              "The second'paragraph of Sec~tion5 of Article
         2922-16, reada ln part as follows:
              'Provided, however, that In any district
         containing State University-owned land, . . .
         the amount (local fund assignment) assigned to
         such school dlstrlct shall be reduced in pro-
         portion that the area included In the above-
         named classification bears to the total area o,f
         the district. . . .I
              "In further connection therewith said Section
         5 provides In part:
              'The County Tax Assessor-Collector in each
         county, . . . shall certify to the State Comnlis-
         sioner of Education . . . not later than December
         1st of each year, the following information: . . .
              l(3) The area within each school district
         comprised of State University-owned land, . . .I
              "The exhibCts attached,hereto have been pre-
         pared to serve as information and other purposes
         concerning the manner in which this Agency since
         1949-50 and through the school year 1958-59 has
         processed local fund assignment, reduction-
         adjustments for school districts certified by
Dr. J. W. Edgar, page 2 (WI?-590)


        County Tax Assessor-Collectors as containing
        State University-owned lands and In many
        other Instances State college-owned lands."
          The various exhibits attached to your request
indicate that the Texas Education Agency has allowed an
adjustment In local fund assignments for all lands reported
as State University-owned land, endowed or otherwise, which
is the property of the University of Texas. The exhibits
further show that adjustments have been disallowed for lands
held by other institutions of higher learning.
          We believe the procedure followed to be correct.
As we pointed out In Attorney General's Opinion WW-301
(1957), the phrase "State University-owned land" includes
the campus and endowment lands of the University of Texas.
We think the phrase would also include any lands owned by
the University of Texas and under the jurisdiction of the
Board of Regents of the University of Texas, wherever situ-
ated and how so ever acquired. We do not believe, however,
that the phrase would Include any lands held by other State
institutions of higher learning. A careful study of your
request, together with the exhibits attached thereto, indicate
that you have followed this construction of the law in making
local fund assignments.
          You are therefore advised that your administration
and construction of Section 5 of Article 2922-16, Vernon's
Civil Statutes, Is in compliance with the intendment and
requirements of the law as above set forth.
                              SUMMARY
                The Texas Education Agency is comply-
                ing with the intendment and re uirements
                of Section 5 of Article 2922-l% of
                Vernon's Civil Statutes, in making local
                fund assignments to school districts.
                                 Very truly yours,
                                 WILL WILSON
                                 Attorney General of Texas

                                 By g!!L--w-**
                                    Leonard Passmore
                                    Assistant
LP:mg
Dr. J. W. Edgar, page 3 (WW-590)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Marvin H. Brown, Jr.
Thomas Burrus
Jot Hodges, Jr.
W. Ray Scruggs
REVIEWED FOR THE ATTORNEY GENERAL
By: W. V. Qeppert